FILED
                             NOT FOR PUBLICATION                            SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDRY YURY LOPEZ LOPEZ,                           No. 11-73394

              Petitioner,                        Agency No. A072-531-505

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 10, 2012 **


Before: WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Edry Yury Lopez Lopez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals' (“BIA”) order dismissing her appeal

from an Immigration Judge's (“IJ”) denial of her untimely motion to reopen her




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal proceedings sua sponte. We review for abuse of discretion the denial of a

motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we

deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by upholding the IJ’s denial of Lopez

Lopez’s motion to reopen where she filed the motion more than fourteen years

after the IJ’s February 22, 1996, decision, and did not assert that the filing deadline

should be equitably tolled.

      To the extent that Lopez Lopez challenges the agency’s decision not to

invoke its sua sponte authority to reopen proceedings, we lack jurisdiction to

review such a challenge. See Mejia–Hernandez v. Holder, 633 F.3d 818, 823–24

(9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.